Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

I. RESPONSE TO AMENDMENT
Acknowledgment is made of the amendment filed 10/13/2021, in which:The rejections of the claims are traversed. Claims 1-9, -22, and 24 are currently pending and an Office Action on the merits follows. 



II. ALLOWABLE SUBJECT MATTER

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 7 is objected to because the cited references do not disclose “the generator is configured to generate the motion signal to simulate successive instances of random or pseudorandom head motion by the simulated wears of the HMD; and the detector is configured to detect a change in the images generated by a data processing apparatus in response to an instance of simulated random or pseudorandom head motion”. 


III. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 4, 6, 11, 16, 19, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt et al. US20140267420 in view of Getz et al. US 20180275837 and further in view of Wheeler US 20150143297.

Consider claim 1 Schowengerdt discloses an apparatus (abstract, user display device mounted to head of the user. Para 0046 user display device. Also see fig 38), comprising: 
a detector (para 0114 microprocessor 3824 controls overall operation) to detect one or more features of a virtual environment generated by a data processing apparatus (Para 0220 augmented reality system may assess relative attractiveness of virtual objects (e.g. speed color size brightness shimmer)) Para 0145 0169 appearance of the virtual object in the field of view of the end user. Para 0164 appearance of virtual object is used to predict head movement the relative location of the particular virtual object may be used as the end point. Para 0238); and 
a generator (para 0114 microprocessor 3824 controls overall operation), responsive to an environment location of the one or more features and to a current simulated orientation of a head mountable display (HMD) (Para 0097 the virtual image generation system 3800 may be worn or mounted on a head 3810 of the end user 3802 Para 0250) , to generate a motion signal to simulate head motion by a wearer of the HMD (Para 0164 appearance of virtual object is used to predict head movement the relative location of the particular virtual object may be used as the end point Para 0238 indirectly predicting head movement by determining where new virtual object will appear where an existing virtual object will move or where particularly attractive virtual objects are positioned in the image. Also see para 0250).
Schowengerdt does not explicitly disclose a simulated wearer of the HMD.
Getz however discloses a simulated wearer of the HMD ([0090] the predefined discrete head position may be adjusted to better simulate actual head movements).
Schowengerdt contains a "base" device/method of virtual reality display system. Getz contains a "comparable" device/method of a virtual reality display GUI system that has been improved in the same way as the claimed invention.  The known "improvement" of Getz could have been applied in the same way to the "base" device/method of Schowengerdt and the results would have been predictable and resulted in a simulated wearer of the HMD.  Furthermore, both Schowengerdt and Getz use and disclose similar functionality (i.e., detect simulated head movement of user related to virtual reality environment) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. In addition, Getz highlights that simulating actual head movement improves matching of the calculated head movement positions of the head mount to the adjusted 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Schowengerdt as modified by Getz do not disclose wherein the generator is responsive to data defining a maximum rate of movement of simulated wear of the HMD.

Wheeler however discloses wherein the generator is responsive to data defining a maximum rate of movement of simulated wear of the HMD ( [0086] speed acceleration magnitude of scrolling may be based on least in part on a speed acceleration and or magnitude of the rightward movement [0092] speed e.g. the number of degrees per second the user turned his or her head. [0094] maximum speed of scrolling [0097] min head movement threshold and maximum head movement threshold [0103]).
Schowengerdt as modified by Getz contains a "base" device/method of virtual reality display system. Wheeler contains a "comparable" device/method of a virtual reality display GUI system that has been improved in the same way as the claimed invention.  The known "improvement" of Wheeler could have been applied in the same way to the "base" device/method of Schowengerdt as modified by Getz and the results would have been predictable and resulted in a wherein the generator is responsive to data defining a maximum rate of movement of simulated wear of the HMD.  Furthermore, both Schowengerdt as modified by Getz and Wheeler use and disclose similar functionality (i.e., detect simulated head movement of user related to virtual reality environment) so that the combination is more easily implemented.  

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 4. Schowengerdt as modified by Getz and Wheeler disclose the apparatus according to claim 1, in which: the detector is configured to detect one or more image features of images generated by the data processing apparatus (Schowengerdt Para 0220 augmented reality system may assess relative attractiveness of virtual objects (e.g. speed color size brightness shimmer)) Para 0145 0169 appearance of the virtual object in the field of view of the end user. Para 0164 appearance of virtual object is used to predict head movement the relative location of the particular virtual object may be used as the end point. Para 0238); and the generator is responsive to an image location of the one or more detected image features and to a current simulated orientation of a head mountable display (HMD), to generate the motion signal to simulate head motion by the simulated ((Getz [0090] the predefined discrete head position may be adjusted to better simulate actual head movements)) wearer of the HMD (Schowengerdt Para 0164 appearance of virtual object is used to predict head movement the relative location of the particular virtual object may be used as the end point Para 0238 indirectly predicting head movement by determining where new virtual object will appear where an existing virtual object will move or where particularly attractive virtual objects are positioned in the image. Also see para 0250).
Motivation to combine similar to claim 1.

Consider claim 6. Schowengerdt as modified by Getz and Wheeler disclose the apparatus according to claim 4, in which: the detector is configured to detect a predetermined feature, of a set of one or more predetermined features in the images generated by a data processing apparatus; (Schowengerdt Para 0220 augmented reality system may assess relative attractiveness of virtual objects (e.g. speed color size brightness shimmer)) Para 0145 0169 appearance of the virtual object in the field of view of the end user. Para 0164 appearance of virtual object is used to predict head movement the relative location of the particular virtual object may be used as the end point. Para 0238), and the generator is configured to generate the motion signal to simulate head motion by the simulated (Getz [0090] the predefined discrete head position may be adjusted to better simulate actual head movements). wearer of the HMD towards the detected predetermined feature (Schowengerdt Para 0164 appearance of virtual object is used to predict head movement the relative location of the particular virtual object may be used as the end point Para 0238 indirectly predicting head movement by determining where new virtual object will appear where an existing virtual object will move or where particularly attractive virtual objects are positioned in the image. Also see para 0250).
Motivation to combine similar to claim 1.

Consider claim 11. Schowengerdt as modified by Getz and Wheeler disclose the apparatus according to claim 1, in which the detector is configured to derive the data defining the maximum rate of movement of the simulated wearer of the HMD (Wheeler [0059] [0097] detect speed and [0094] threshold speed and maximum speed of scrolling [0100] processor calculates direction of movement based on sensor data).
Motivation to combine is similar to motivation of claim 1.

 

Consider claim 16. Schowengerdt as modified by Getz and Wheeler disclose the apparatus according to claim 1, in which the generator is configured to provide the generated motion signal to the data processing apparatus (Schowengerdt fig 38 Para 0114 -0115 microprocessor controls overall operation of the system and functions on instructions stored on processor readable media or nontransitory computer media. Note that the operation is performed within the microprocessor so the signal is provided within the units the microprocessor. Para 0122).

Claim 19 is rejected for similar reasons to claim 1.
Claim 21 is rejected for similar reasons to claim 1.

Claim 22 is rejected for similar reasons to claim 1.

Claim 24 is rejected for similar reasons to claim 1 where the non-transitory machine-readable recording medium which stores computer software, which when executed by a computer, causes the computer to carry out actions is shown in Para 0015 the control subsystem 3822 includes one or more non-transitory computer- or processor-readable media to store instructions and data).


2.	Claims 2-3, 8, 12-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt et al. in view Getz et al. in view of Wheeler and further in view of Lyren et al. US 20180249274.

Consider claim 2. Schowengerdt as modified by Getz and Wheeler discloses the apparatus according to claim 1, simulated wearer of the HMD (Getz [0090] the predefined discrete head position may be adjusted to better simulate actual head movements) 
Motivation to combine similar to motivation in claim 1.
But does not disclose in which: the detector is configured to detect one or more audio features of an audio signal generated by the data processing apparatus; and the generator is responsive to a location in the virtual environment of the one or more detected audio features and to a current simulated orientation of a head mountable display (HMD), to generate the motion signal to simulate head motion by a simulated wearer of the HMD.
Lyren however discloses the detector is configured to detect one or more audio features of an audio signal generated by the data processing apparatus(see Para 0068 0238 fig 5A-5C sound movement is detected from virtual sound source); and the generator is responsive to a location in the virtual environment of the one or more detected audio features and to a current simulated orientation of a head mountable display (HMD) (Para 0069 user wears HMD), to generate the motion signal to simulate head motion by a wearer of the HMD (Para 0068 displaying movement of an object on or through a display to a listener to cause a head and/or body of a listener to move in a direction with respect to the movement of the object, providing the listener with verbal and/or written or displayed instructions to cause a head and/or body of a listener to move in a direction based on the verbal and/or written instructions, providing the listener with a challenge or game in a software program to cause a head and/or body of a listener to move, see fig 5A-5C, para 0238 path 540A shows predictions of changes in orientation of the head of the user at a time in the future. User will move his head to have FDs (facing directions) that coincide with the SLP (sound localization path) 530A. The sound may be a virtual sound source path moving in the environment with respect to the head of the user. Fig 5A also shows a head related transfer function path).
Schowengerdt as modified by Getz and Wheeler contains a "base" device/method of virtual reality display system. Lyren contains a "comparable" device/method of a virtual reality display system that has been improved in the same way as the claimed invention.  The known "improvement" of Lyren could have been applied in the same way to the "base" device/method of Schowengerdt as modified by Getz and Wheeler and the results would have been predictable and resulted in the detector is configured to detect one or more audio features of an audio signal generated by the data processing apparatus; and the generator is responsive to a location in the virtual environment of the one or more detected audio features and to a current simulated orientation of a head mountable display (HMD), to generate the motion signal to simulate head motion by a wearer of the HMD.  Furthermore, both Schowengerdt as modified by Getz and Wheeler and Lyren use and disclose similar functionality (i.e., detect head movement of user related to virtual reality environment) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 3. Schowengerdt as modified by Getz Wheeler and Lyren discloses the apparatus according to claim 2, in which the detector is configured to detect audio features of a predetermined set of audio features (Lyren para 0033 virtual sound source e.g. position of zombie in VR game, telepresence phone call, perceived location in the physical environment of a talking gnome of AR application. virtual vs real).
Motivation to combine is similar to claim 2.

Consider claim 8. Schowengerdt as modified by Getz Wheeler and Lyren discloses the apparatus according to claim 3, in which: the detector is configured to detect a predetermined feature, of a set of one or more predetermined features, in the images generated by a data processing apparatus (Lyren para 0033 virtual sound source e.g. position of zombie in VR game, telepresence phone call, perceived location in the physical environment of a talking gnome of AR application. virtual vs real. Stationary object and moving object);
 and the generator is configured to generate the motion signal to simulate an instance of simulated (Getz [0090] the predefined discrete head position may be adjusted to better simulate actual head movements) head motion by the wearer of the HMD according to data associating the set of predetermined features with respective instances of simulated head motion(Lyren Para 0068 displaying movement of an object on or through a display to a listener to cause a head and/or body of a listener to move in a direction with respect to the movement of the object, providing the listener with verbal and/or written or displayed instructions to cause a head and/or body of a listener to move in a direction based on the verbal and/or written instructions, providing the listener with a challenge or game in a software program to cause a head and/or body of a listener to move, see fig 5A-5C, para 0238 path 540A shows predictions of changes in orientation of the head of the user at a time in the future. User will move his head to have FDs (facing directions) that coincide with the SLP (sound localization path) 530A. The sound may be a virtual sound source path moving in the environment with respect to the head of the user. Fig 5A also shows a head related transfer function path).
Motivation to combine is similar to claim 1 and claim 2

Consider claim 12. Schowengerdt as modified by Getz and Wheeler disclose the apparatus according to claim 3, comprising a motion detector to detect at least one indicator of the extend of the simulated motion represented by the motion signal (Wheeler [0059] [0097] detect speed and [0094] threshold speed and maximum speed of scrolling. Lyren para 0238 path 540A shows predictions of changes in orientation of the head of the user at a time in the future. User will move his head to have FDs (facing directions) that coincide with the SLP (sound localization path) 530A. The sound may be a virtual sound source path moving in the environment with respect to the head of the user. Fig 5A also shows a head related transfer function path).

Motivation to combine is similar to motivation of claim 1 and 2.

Consider claim 13. Schowengerdt as modified by Getz and Wheeler disclose the apparatus according to claim 12, comprising a comparator to compare the at least one indicator with a threshold value (Wheeler [0059] [0097] detect speed and [0094] threshold speed and maximum speed of scrolling).
Motivation to combine is similar to motivation of claim 1.

Consider claim 14. Schowengerdt as modified by Getz and Wheeler disclose the apparatus according to claim 12, in which the at least indicator comprises at least one of: 
A cumulative simulated head motion; and a peak displacement of the simulated head motion (Wheeler [0059] [0097] detect speed and min and max magnitude or movements and [0092]. ).
Motivation to combine is similar to motivation of claim 1.


Consider claim 15. Schowengerdt as modified by Getz and Wheeler discloses the apparatus according to claim 1, but does not, in which the data processing apparatus is a computer games machine.
Lyren however discloses data processing apparatus is a computer games machine (para 0431 computer and portable electronic devices include computer game consoles)
Schowengerdt as modified by Getz Wheeler contains a "base" device/method of virtual reality display system. Lyren contains a "comparable" device/method of a virtual reality display system that has been improved in the same way as the claimed invention.  The known "improvement" of Lyren could have been applied in the same way to the "base" device/method of Schowengerdt as modified by Getz and Wheeler and the results would have been predictable and resulted in the data processing apparatus is a computer games machine.  Furthermore, both Schowengerdt as modified by Getz and Wheeler and Lyren use and disclose similar functionality (i.e., detect head movement of user related to virtual reality environment) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.


Consider claim 17. Schowengerdt as modified by Getz and Wheeler disclose the apparatus according to claim 13, further comprising a data processing apparatus to provided generated images to the detector in response to the generated motion signal provided by the generator (Wheeler [0059] [0086] pan scroll slide or jump new field of view [0092] [0094] [0097] detect speed and min and max magnitude or movements and [0092]).
Motivation to combine is similar to motivation of claim 1.

Consider claim 18. Schowengerdt as modified by Getz and Wheeler disclose the apparatus according to claim 17, in which the data processing apparatus comprises a test controller to generat information indicative of image features of the generated (Schowengerdt (Para 0164 appearance of virtual object is used to predict head movement the relative location of the particular virtual object may be used as the end point Para 0238 indirectly predicting head movement by determining where new virtual object will appear where an existing virtual object will move or where particularly attractive virtual objects are positioned in the image. Also see para 0250).

Claim 20 is rejected for similar reasons to claim 2.


3.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt et al. in view Getz et al. in view of Wheeler and further in view  of Kinnebrew et al. US 20140160001.

 the Apparatus according to claim 4, in which: 
the detector is configured to detect a virtual object in the images generated by a data processing apparatus (Schowengerdt Para 0220 augmented reality system may assess relative attractiveness of virtual objects (e.g. speed color size brightness shimmer)) Para 0145 0169 appearance of the virtual object in the field of view of the end user. Para 0164 appearance of virtual object is used to predict head movement the relative location of the particular virtual object may be used as the end point. Para 0238); and the generator is configured to generate the motion signal to simulate head motion by the simulated (Getz [0090] the predefined discrete head position may be adjusted to better simulate actual head movements) wearer of the HMD towards the virtual object (Schowengerdt Para 0164 appearance of virtual object is used to predict head movement the relative location of the particular virtual object may be used as the end point Para 0238 indirectly predicting head movement by determining where new virtual object will appear where an existing virtual object will move or where particularly attractive virtual objects are positioned in the image. Also see para 0250).
Motivation to combine is similar to claim 1.

Schowengerdt as modified by Getz Wheeler does not disclose a control display.
Kinnebrew however discloses a control display (see fig 3 see virtual menu 324 and 344 are virtual objects para 0035-0036).
Schowengerdt as modified by Getz and Wheeler contains a "base" device/method of virtual reality display system. Kinnebrew contains a "comparable" device/method of a virtual reality display system that has been improved in the same way as the claimed invention.  The known "improvement" of Kinnebrew could have been applied in the same way to the "base" device/method of Schowengerdt as modified by Getz and Wheeler and the results would have been predictable and resulted in a control display.  Furthermore, both Schowengerdt as modified by Getz and Wheeler and Kinnebrew use and disclose similar functionality (i.e., displaying virtual objects in virtual reality environment) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

4.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt et al. in view Getz et al. in view of Wheeler and further in view of Latta et al. US 20130326364.

Consider claim 9. Schowengerdt as modified by Getz and Wheeler discloses the apparatus according to claim 4, but does not disclose in which the detector comprises a user control detector to detect operation of a user control indicating the one or more image features.
Latta however discloses in which the detector comprises a user control detector to detect operation of a user control indicating the one or more image features (para 0025 user selects one or more virtual objects by looking at virtual object and then the user can interact with that virtual object. Also see para 0092 0098 0128 which all disclose user selecting a virtual object and moving them around using grabbing and moving gestures with his hands)

in which the detector comprises a user control detector to detect operation of a user control indicating the one or more image features.  Furthermore, both Schowengerdt as modified by Getz Wheeler and Latta use and disclose similar functionality (i.e., displaying virtual objects in virtual reality environment) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.




V. RESPONSE TO ARGUMENTS

Applicant's arguments have been fully considered but not persuasive.


The Office has provided a copy of US provisional application 62/475256 specification and drawings with doc code OA.Appendix for Applicant to review.

The Applicant argues (page 8 and 9) that Schowengerdt, Getz, and Wheeler do not disclose a motion signal to simulate head motion by a simulated wearer of the HMD. The Applicant contends that the cited reference, in contrast to the claims, disclose actual head motion of an actual wearer of an HMD.

The Office respectfully disagrees. Even though the cited references refer to an actual wearer of an HMD they also disclose simulation of wearer of the HMD. For example, Schowengerdt discloses [0164] prediction of head motion which is simulated head motion and not an actual head motion. [0238] discloses again prediction of head motion which is again a simulated head motion based on a virtual object location. Similarly Getz discloses [0090] simulating actual head movements.

The Applicant is suggested to clarify the claim language “simulated wearer of the HMD” if the Applicant wants a narrower interpretation of the claims. In the context of Schowengerdt as modified by Getz “simulated wearer of the HMD” can be read as an actual wearer of the HMD who previously wears the HMD because the data from previous wearer is used as simulated head movement data. 

Lastly the Applicant argues (page 10) that the motivation for combining the references is not valid and is vague and counterintuitive.
The Office respectfully disagree. The combination of Schowengerdt, Getz and Wheeler is valid because, as explained above, the type of simulation or the manner of simulation is not defined in the 


IV. CONCLUSION 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 11/12/2021Primary Examiner, Art Unit 2692